IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1369
                            Filed December 19, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TODD JUNIOR LANDIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, David N. May,

(suppression) and Donna L. Paulsen (trial), Judges.



      A defendant appeals his judgment and sentence for operating while

intoxicated   and   possession   of   a   controlled   substance,   third   offense.

CONVICTIONS AFFIRMED; SENTENCING ORDER VACATED IN PART AND

REMANDED.



      Mark C. Smith, State Appellate Defender, and Mary K. Conroy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                          2


TABOR, Judge.

       Todd Landis challenges his convictions for operating while intoxicated

(OWI) and possession of a controlled substance, third offense, enhanced by his

habitual-offender status. Landis contends the district court should have excluded

the marijuana police took from his pocket thirty minutes before arresting him for

OWI. The court found the marijuana admissible under the search-incident-to-

arrest exception to the warrant requirement and the inevitable-discovery doctrine.

We agree with the court’s reliance on inevitable discovery. The State proved jail

personnel would have found the contraband during the OWI booking process.

       Landis also challenges his sentence. He alleges the district court gave only

“boilerplate” reasons for incarceration. To the contrary, the court explained its

rationale, emphasizing Landis’s prior convictions and “experience on probation.”

As a result, we can review its exercise of discretion and affirm the concurrent prison

terms. On Landis’s final issue, we remand for entry of a corrected sentencing order

assessing the costs of his dismissed simple-misdemeanor charge to the State.

I.     Facts and Prior Proceedings

       Around 11:15 on a Sunday morning, Landis ran a red light in downtown Des

Moines.    He crashed his Jeep Compass into another motorist crossing the

intersection. Police Officer Eric Moorman and State Trooper Matthew Raes both

responded to the collision.

       Officer Moorman found Landis standing outside his Jeep, which suffered

heavy front-end damage. The officer “smelled the odor of alcoholic beverage”

when he approached Landis. Landis told the officer “somebody hit him and took

off.” During their conversation, the officer also noticed Landis was slurring his
                                          3


speech and was “slow about thinking, seemed confused.” Officer Moorman—who

has more than thirty years of law enforcement experience—believed Landis was

intoxicated and called a traffic officer, Ryan King, “to come down and test him.”

       Upon arrival, Trooper Raes first checked on the welfare of the other driver,

who was still at the scene. When he made contact with Landis, the trooper noted

“bloodshot, watery eyes and a very strong odor of an alcoholic beverage coming

from his person.”

       During their interaction outside the cars, which occurred around 11:30 a.m.,

Officer Moorman and Trooper Raes searched the front pocket of Landis’s shorts.

They pulled out a clear plastic bag containing “a green leafy substance which

looked and smelled like marijuana; a drug cutter, [which] cuts the marijuana; and

a dope pipe.” Neither Trooper Raes nor Officer Moorman told Landis he was under

arrest. In fact, Officer Moorman turned the investigation over to Officer King.

       Landis was waiting in Officer Moorman’s patrol car when Officer King

arrived.   Officer King recalled “an odor of alcoholic beverages that could be

detected coming from the rear of the patrol car.” As part of his investigation, Officer

King asked Landis to complete field sobriety tests and a preliminary breath test.

But Landis declined. Officer King placed Landis under arrest at noon. At the police

station, Landis refused to submit to a breath test.

       As a result of this investigation, the State charged Landis with two counts:

(1) operating while intoxicated, a serious misdemeanor in violation of Iowa Code

section 321J.2 (2016) and (2) possession of marijuana, a class “D” felony in

violation of section 124.401(5), as a third offense. The State also invoked the

habitual offender provisions under Iowa Code section 902.8. Landis moved to
                                         4


suppress the marijuana and paraphernalia found in his pocket, alleging the search

violated the state and federal constitutions. After a hearing, the district court

overruled the motion to suppress. The court held the evidence was admissible

under the search-incident-to-arrest exception or, alternatively, under the

inevitable-discovery doctrine.

       After his unsuccessful suppression motion, Landis waived his right to a jury

trial and stipulated to a trial on the minutes of testimony. The district court found

him guilty on both counts. After the sentencing hearing, the court denied probation

and imposed concurrent prison terms of one year and fifteen years, with a

mandatory minimum of three years before eligibility for parole.        In its written

sentencing order, the court dismissed a related simple misdemeanor charge but

ordered Landis to pay court costs on the dismissed case. Landis now appeals.

II.    Scope and Standards of Review

       Because Landis raises his first challenge under the Fourth Amendment of

the United States Constitution and article I, section 8 of the Iowa Constitution, our

review is de novo. See State v. Brown, 905 N.W.2d 846, 848 (Iowa 2018). We

review his second and third issues, involving the sentencing proceeding, for legal

error. See State v. Hensley, 911 N.W.2d 678, 681 (Iowa 2018).

III.   Analysis

       A. Should the district court have excluded the marijuana evidence?

       Landis moved to suppress the marijuana and drug paraphernalia seized by

Officer Moorman and Trooper Raes. He cited both the Iowa and United States
                                              5


constitutions.1 Both constitutions protect the rights of individuals to be “secure in

their persons” against unreasonable searches and seizures. U.S. Const. amend.

IV; Iowa Const. art. I, § 8.        “Warrantless searches and seizures are per se

unreasonable, unless one of the few carefully drawn exceptions to the warrant

requirement exists.” State v. Freeman, 705 N.W.2d 293, 297 (Iowa 2005).

       A search incident to arrest qualifies as an exception. See State v. Gaskins,

866 N.W.2d 1, 8 (Iowa 2015) (reiterating purpose as officer safety and evidence

preservation implicated by custodial situations). A search incident to an arrest is

valid even if it precedes a formal arrest when the search is “substantially

contemporaneous” with the suspect being taken into custody. State v. Peterson,

515 N.W.2d 23, 25 (Iowa 1994). But Landis asserts his arrest—one-half hour after

the officers searched his pockets—was not substantially contemporaneous. He

cites Washington case law in support of his contention “a valid custodial arrest is

a ‘condition precedent to a search incident to arrest as an exception to the warrant

requirement’ under article I, section 8 of the Iowa Constitution.”2 See State v.

O’Neill, 62 P.3d 489, 502 (Wash. 2003).

       In defense of the suppression ruling, the State cautions against “reflexively”

adopting a new interpretation of the timing required for searches incident to arrest

under article I, section 8. The State also balks at “fixating on the precise number




1
  Iowa’s appellate courts may “construe a provision of our state constitution differently than
its federal counterpart, though the two provisions may contain nearly identical language
and have the same general scope, import, and purpose.” See State v. White, 887 N.W.2d
172, 175–76 (Iowa 2016).
2
  Landis asked the supreme court to retain this appeal to adopt a narrower interpretation
of the search-incident-to-arrest exception under the state constitution. Instead, the
supreme court transferred the case to us.
                                            6


of minutes” between the search and formal arrest. In the prosecution’s view,

Officer Moorman manifested his intent to arrest Landis just after the search.3

       Rather than diving into the murky waters of searches incident to arrest, we

opt to resolve this appeal on the alternative grounds offered by the inevitable-

discovery doctrine. Under that doctrine, probative evidence—even if gathered

illegally—is admissible without offending the constitution if police would have

“inevitably discovered the same evidence acting properly.” State v. Christianson,

627 N.W.2d 910, 912 (Iowa 2001). If the police would have ultimately discovered

the evidence by lawful means, using the Fourth Amendment to exclude the

evidence serves no legitimate purpose. State v. Seager, 571 N.W.2d 204, 211

(Iowa 1997).

       For three reasons, Landis claims inevitable discovery should not save the

State’s evidence. In his estimation, (1) the State failed to prove admissibility under

the federal test; (2) courts should not recognize the inevitable-discovery doctrine

under article I, section 8; or (3) courts should impose greater restrictions on the

doctrine under article I, section 8. We are not at liberty to depart from precedent,

and Landis directed his second and third requests to our supreme court. See State

v. Beck, 854 N.W.2d 56, 64 (Iowa Ct. App. 2014),

       Because our supreme court has so far followed federal constitutional law

on inevitable discovery, we do the same today. See generally State v. Tyler, 867




3
  The State cites State v. Moorehead, 699 N.W.2d 667, 672 (Iowa 2005), but does not
discuss how that case supports the proposition the officer’s subjective “intent to arrest”
affects our analysis of whether the search was “substantially contemporaneous” or
whether an officer’s intent makes it more or less likely the arrest was “substantially
contemporaneous.”
                                           7

N.W.2d 136, 171 (Iowa 2015) (citing State v. McGrane, 733 N.W.2d 671, 681 (Iowa

2007) and Christianson, 627 N.W.2d at 912 (both quoting Nix v. Williams, 467 U.S.

431, 443–44 (1984))). As a result, we will address only Landis’s first reason for

rejecting application of inevitable discovery—that the prosecution failed to show

an exception to the exclusionary rule under the Fourth Amendment.

        Assuming the officers illegally searched Landis’s pocket, we must decide if

the Fourth Amendment required the district court to exclude the fruits of that

illegality.   Competing virtues are at stake.        Exclusion deters future police

misconduct. But suppressing relevant information also exacts a price on society

and the administration of justice. Seager, 571 N.W.2d at 211. Our supreme court

summarized the tension:

        The exclusionary rule ensures the prosecution does not gain an
        advantage from the illegality that it would not otherwise have had. In
        this way, the rule discourages illegal police conduct. On the other
        hand, the exceptions to the exclusionary rule assure the prosecution
        is not put in a worse position than it would have been in had the
        police misconduct not occurred.

Id.

        Here, the prosecution gained no advantage by the premature seizure of the

marijuana from Landis’s pocket. The district court properly denied his motion to

suppress because officers would have inevitably discovered the contraband when

booking him into the county jail on the OWI charge.4 Officer King testified “upon

completion of the testing and the charges being filed,” officers typically transport

an arrestee to the Polk County jail where the arrestee would be searched as part


4
  On the dashboard camera recording, Landis repeatedly asks the officers about posting
bond. Officer Moorman explains he will not know the amount of bond until he takes Landis
to the jail for booking.
                                         8


of the booking process. The inevitable-discovery exception to the exclusionary

rule applies to evidence officers would have legally seized at the jail. See State v.

Green, No. 06-2051, 2008 WL 680385, at *5 (Iowa Ct. App. Mar. 14, 2008).

       Like our court in Green, other jurisdictions have recognized the inevitability

of finding evidence during booking. See, e.g., United States v. Peterson, 902 F.3d

1016, 1020 (9th Cir. 2018) (upholding district court conclusion “warrantless search

of Peterson’s backpack was not justified as a search incident to arrest, but that the

evidence nonetheless was not subject to exclusion because it inevitably would

have been discovered during an inventory search at the time of booking”); United

States v. Almeida, 748 F.3d 41, 49 (1st Cir. 2014) (holding “arrest and subsequent

seizure of cash during the booking process at the jail would have occurred

independently of the challenged seizure.”); State v. Rodewald, 376 N.W.2d 416,

418, 422 (Minn. 1985) (finding jailer would have inevitably discovered LSD blotter

in arrestee’s wallet and seized it); State v. Frazee, No. 26699, 2015 WL 7428574,

at *6 (Ohio Ct. App. Nov. 20, 2015) (“Even if the search of Frazee’s coat and its

contents did not qualify as a search incident to arrest, we agree with the State’s

argument that the heroin would still be admissible because it would have been

inevitably discovered by law enforcement during a routine inventory search when

Frazee was booked into jail.”); State v. Johnson, No. M2013–00301–CCA–R3–

CD, 2014 WL 2016712, at *10 (Tenn. Crim. App. May 15, 2014) (“It is clear from

the testimony that a search of the Defendant as a part of a normal administrative

booking procedure at the jail was imminent.”). These decisions provide persuasive

authority for declining to apply the exclusionary rule. In like manner, we affirm the

suppression ruling based on inevitable discovery.
                                           9


       B. Did the district court give sufficient reasons for its sentence?

       If unsuccessful in his suppression claim, Landis wishes to be resentenced.

He contends by relying too heavily on boilerplate5 language, the district court failed

to satisfy its mandate to “state on the record its reason for selecting a particular

sentence.” See Iowa R. Crim. P. 2.23(3)(d). The district court’s statement of

reasons enables the reviewing court “to assess whether there has been an abuse

of discretion in sentencing.” See State v. Thacker, 862 N.W.2d 402, 407 (Iowa

2015) (warning a “boilerplate language approach” will not satisfy the rule).

       We find enough original content in the sentencing court’s statements to

evaluate its exercise of discretion. It is true the sentencing court prefaced its

reasons by reciting the generic language of Iowa Code section 901.5:

       I’ve considered all my options under Iowa Code Chapters 901 and
       907, and my judgment relative to sentence is based on that which
       would provide maximum opportunity for rehabilitation of the
       defendant, as well as protection of the community against further
       offenses by defendant and others.

But then the court visited the factors it found pertinent to imposing a sentence of

incarceration:

       In selecting a particular sentence for you, I’ve considered, among
       other things, the presentence investigation [PSI] report, the
       statements of counsel, your statement, your age, your criminal
       record, your prior—including your prior convictions, your experience
       on probation.




5
  The law imported the word “boilerplate” from the early newspaper industry, where it
referred to syndicated news stories shipped on metal plates to supplement local news in
small-town papers. See Carol Bast, A Short History of Boilerplate, 5 Scribes J. Leg.
Writing 155, 156 (1995). Duplicating news articles resembled duplicating iron plates for
steam boilers. Id. The term became a derogatory description of duplicated content. Id.
                                        10


      Significantly, the PSI revealed Landis had been “sentenced to probation

seven times (four revoked, two discharged, one discharge status unable to

determine), prison six times (discharged six times), work release once (revoked),

and parole once (revoked).”     Unsurprisingly, the PSI preparer recommended

incarceration based on Landis’s “lengthy criminal history” and “poor compliance

during previous periods of community supervision.” We can decipher from the

sentencing court’s nod to the PSI and mention of Landis’s “prior convictions” and

his “experience on probation” it took that recommendation to heart.

      The court then listed additional factors influencing its decision to impose

concurrent prison terms.

      I’ve considered your employment circumstances, your family
      circumstances, the nature of this offense committed—I guess the two
      offenses we’re dealing with here today, all in light of your overall
      prospects for rehabilitation and what’s needed to protect the
      community.

While the sentencing court could have delivered a more personalized rationale, its

statements rose above the dreaded boilerplate.

      Landis also expresses concern the sentencing court did not know it could

suspend his sentence. See State v. Washington, 356 N.W.2d 192, 197 (Iowa

1984) (interpreting Iowa Code section 902.8 as allowing probation). The record

does not credit that concern. The prosecutor endorsed the PSI’s recommendation

of incarceration for the protection of the community.      In doing so, the clear

implication was the court had discretion to place Landis on probation. What’s

more, the court expressly stated it considered its options under chapter 907, which

governs suspended sentences and probation.         On this record, we affirm the

concurrent prison terms.
                                         11


       C. Did the district court err in assessing costs of the dismissed

          charge?

       On a final limited note, Landis complains the written order that he pay costs

associated with a dismissed charge is “a statutorily unauthorized, illegal sentence.”

The State agrees with Landis’s assertion an assessment of court costs for the

dismissed simple misdemeanor charge would be an illegal sentence. See State

v. Petrie, 478 N.W.2d 620, 622 (Iowa 1991) (“[T]he provisions of Iowa Code section

815.13 and section 910.2 clearly require, where the plea agreement is silent

regarding the payment of fees and costs, that only such fees and costs attributable

to the charge on which a criminal defendant is convicted should be recoverable

under a restitution plan.”). We vacate this portion of Landis’s sentence and remand

for entry of a corrected order. See Brown, 905 N.W.2d at 857.

       CONVICTIONS AFFIRMED; SENTENCING ORDER VACATED IN PART

AND REMANDED.